In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-1716

B RENDA O’N EAL,
                                                  Plaintiff-Appellant,
                                  v.

C ITY OF C HICAGO,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 1:07-cv-04788—Charles P. Kocoras, Judge.



   A RGUED O CTOBER 6, 2009—D ECIDED N OVEMBER 17, 2009




 Before B AUER, W OOD and W ILLIAMS, Circuit Judges.
  B AUER, Circuit Judge. Sergeant Brenda O’Neal has
twice sued her employer, the Chicago Police Depart-
ment (“CPD”), this time claiming retaliation and sex
discrimination under Title VII of the Civil Rights Act,
42 U.S.C. §§ 2000e et seq. The district court granted sum-
mary judgment to the CPD, as it had done before
in O’Neal’s first employment discrimination suit. See
O’Neal v. City of Chicago, 392 F.3d 909 (7th Cir. 2004). We
2                                             No. 09-1716

have reviewed the district court’s decision de novo con-
struing all facts and reasonable inferences in O’Neal’s
favor; finding no error, we affirm.


                  I. BACKGROUND
  Brenda O’Neal began her career as a police officer for
the CPD in 1991, and was promoted to sergeant in 2001.
In May 2002, O’Neal was transferred from the Narcotics
unit to one of the police districts. O’Neal sued the CPD
in November 2002, claiming that this transfer violated
Title VII’s prohibition against race and gender discrim-
ination. The district court granted the CPD’s motion
for summary judgment and this court affirmed. O’Neal,
392 F.3d 909.
  After O’Neal filed her 2002 lawsuit, the CPD transferred
her back to Narcotics per a settlement of a dispute over
O’Neal’s collective bargaining agreement. Since then, the
CPD has transferred or detailed (“reassigned”) O’Neal
ten times among seven other units: the Training Academy,
Patrol Administration, Operational Services Administra-
tion, the Fifth District, Asset Forfeiture, Vice Control,
and the Third District. Each new reassignment involved
different responsibilities, most entailed a new super-
visor, some required different hours, and all prompted
O’Neal to complain to her union, claiming the reassign-
ments hurt her promotion prospects and were in retalia-
tion for her 2002 lawsuit.
  On August 14, 2007, O’Neal initiated this case against
the CPD, after first filing a discrimination charge on
No. 09-1716                                             3

June 28, 2007, with the Equal Employment Opportunity
Commission (“EEOC”). The CPD and O’Neal engaged
in discovery and the CPD moved for summary judgment.
The district court entered summary judgment in favor
of the CPD on February 17, 2009, and O’Neal timely
filed this appeal.


                   II. DISCUSSION
   As a threshold matter, O’Neal may sue the CPD only for
the last two transfers, to Vice Control in November 2006
and to the Third District in June 2007. The earlier eight
reassignments are time-barred because they predate
O’Neal’s EEOC charge by more than three hundred days.
See 42 U.S.C. § 2000e-5(e)(1). Nor need we consider
whether all ten reassignments constitute one con-
tinuing adverse employment action, because O’Neal
failed to make this argument on appeal. See, e.g., Luellen
v. City of E. Chicago, 350 F.3d 604, 612 (7th Cir. 2003)
(arguments not raised on appeal are waived). Hence, the
first eight reassignments are time-barred and may be
considered only as “background evidence” of the last
two actionable transfers. Nat’l R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 113 (2002).
  We review the district court’s grant of summary judg-
ment de novo, construing all facts and reasonable infer-
ences in O’Neal’s favor. Winsley v. Cook County, 563
F.3d 598, 602 (7th Cir. 2009). Summary judgment is
proper if the pleadings, discovery materials, disclosures,
and affidavits demonstrate no genuine issue of material
4                                               No. 09-1716

fact such that the CPD is entitled to judgment as a
matter of law. Fed R. Civ. P. 56(c).


    A. Retaliation
   To survive summary judgment on her retaliation
claim, O’Neal needed to present evidence that, if be-
lieved by a trier of fact, would show (1) that she
engaged in an activity protected by Title VII; (2) that she
suffered an adverse action taken by the CPD; and (3) a
causal connection between the two, under either the
direct or indirect method of proof. See Tomanovich v. City
of Indianapolis, 457 F.3d 656, 662-63 (7th Cir. 2006); Stone
v. City of Indianapolis Pub. Utils. Div., 281 F.3d 640, 642-
44. O’Neal succeeds on the first two elements but fails
on the third.
  First, O’Neal engaged in two activities protected by
Title VII: filing her employment discrimination lawsuit
in 2002 and filing her grievance for retaliation in 2006.
See 42 U.S.C. § 2000e-3(a) (defining statutorily protected
activity to include participating in a Title VII proceeding
or opposing a practice made unlawful by Title VII).
(By contrast, it did not constitute statutorily protected
activity when O’Neal complained in 2007 to Commander
O’Donnell that Lieutenant Kusinski tolerated insubordi-
nation by police officers under O’Neal’s command,
because her complaints failed to indicate that the be-
havior was discriminatory. Tomanovich, 457 F.3d at 663; see
O’Neal Letters of May 1 & 8, 2007; O’Neal Dep. at 313:1-3.)
  Second, O’Neal adduced sufficient evidence of an
adverse employment action. An adverse employment
No. 09-1716                                               5

action is one that “well might have dissuaded a rea-
sonable worker from making or supporting a charge of
discrimination.” Tomanovich, 457 F.3d at 664 (quoting
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68
(2006)). A lateral job transfer within an organization
may constitute an adverse employment action, for exam-
ple, if it reduces the employee’s “opportunities for
future advancement.” Nichols v. S. Ill. Univ.—Edwardsville,
510 F.3d 772, 781 (7th Cir. 2007). Commander Wiberg
testified that repetitive reassignments “would negatively
affect [one’s] ability to be promoted from a police
sergeant to a lieutenant on the basis of a meritorious
promotion.” Wiberg Dep. at 23-24. And indeed, the two
actionable transfers were “repetitive,” considering as
background evidence the previous eight reassignments.
Therefore, although the CPD asks us to discredit Com-
mander Wiberg’s testimony as “speculation,” Appellee’s
Br. at 27, we find that it raises an issue of fact with
regard to O’Neal’s two actionable transfers being
adverse employment actions. Cf. O’Neal, 392 F.3d at 912
(finding no issue of fact where O’Neal had failed to
present any evidence that the transfer could “ultimately
diminish her chances for promotion”).
  Third, O’Neal provided insufficient evidence that she
suffered an adverse employment action because she
engaged in statutorily protected activity, i.e., that either
of her two actionable transfers occurred because of her
2002 lawsuit or her 2006 grievance. Under the direct
method of proof, O’Neal offered evidence only of a
causal connection between the 2002 lawsuit and the
transfer from Vice Control. This evidence consisted only
6                                               No. 09-1716

of Lieutenant Kusinski, who recommended O’Neal’s
transfer, (1) calling O’Neal a “complainer” and other
similar names, Dunn Dep. at 129:24; and (2) referring to
O’Neal as previously “dating a gang banger”—rumors of
which prompted O’Neal’s initial transfer out of Narcotics,
which in turn prompted O’Neal to file her 2002 lawsuit.
Id. at 89:7-10. These statements, made without reference
to O’Neal’s 2002 lawsuit and made before O’Neal
arrived in Vice Control, constitute neither direct
evidence nor a “convincing mosaic of circumstantial
evidence” that the CPD transferred O’Neal out of Vice
Control because of the 2002 lawsuit seven months later.
Sylvester v. SOS Children’s Vills. Ill., Inc., 453 F.3d 900,
903 (7th Cir. 2006).
   Nor did O’Neal provide sufficient evidence to estab-
lish a causal connection under the indirect method of
proof. Under the indirect method, O’Neal needed to
present evidence that she met the CPD’s legitimate ex-
pectations, that she was treated less favorably than simi-
larly situated employees who did not engage in
statutorily protected activity, and that any nondiscrim-
inatory reasons offered by the CPD for her two actionable
transfers were pretextual. See Tomanovich, 457 F.3d at
666; Stone, 281 F.3d at 644. O’Neal fails under this
method because she provided insufficient evidence
that she was meeting the CPD’s legitimate expectations.
Specifically, she failed to rebut the CPD’s assertion that
O’Neal was borderline insubordinate, had a confronta-
tional attitude, and suffered from an inability to con-
duct street operations that “jeopardized the safety of [an]
undercover officer.” Kusinski Dep. at 100:14-15. Instead of
No. 09-1716                                             7

addressing these particular criticisms, O’Neal responded
that she was a good officer in other respects, pointing to
her high efficiency rankings, Appellant’s Reply at 14;
that other sergeants were treated more favorably with-
out reference to whether they exhibited the same faults,
id. at 13; and that her performance was “unblemished.”
Id. at 14. Nowhere in her briefs, however, does O’Neal
deny her insubordination, confrontational attitude, and
putting an undercover officer in jeopardy by poorly
conducting street operations. Indeed, nowhere in the
record are these performance issues contradicted, despite
O’Neal’s numerous citations attempting to do so. See
Plaintiff’s Response to Defendant’s Rule 56.1 Statement
of Facts at 23-24. O’Neal thus presented insufficient
evidence for a reasonable jury to find that she was
meeting the CPD’s legitimate business expectations,
and therefore her 2007 transfer was retaliatory.


 B. Sex Discrimination
  O’Neal fails on her sex discrimination claim for the
same reason as her retaliation claim: she failed to adduce
any evidence indicating that her actionable transfers
were because of her sex. Indeed, O’Neal’s briefs focus
exclusively on the retaliation claim, and O’Neal’s attor-
ney conceded at oral argument that the sex discrim-
ination claim has no merit.
8                                          No. 09-1716

                 III. CONCLUSION
  For the reasons discussed above, we A FFIRM the
district court’s grant of summary judgment on O’Neal’s
employment discrimination claims.




                        11-17-09